Exhibit 10.4

RESTRICTED STOCK UNIT

AWARD DOCUMENT

FOR NONEMPLOYEE DIRECTORS

Granted Under

MILLIPORE CORPORATION 2008 STOCK INCENTIVE PLAN

Restricted stock unit award document (this “Award Document”) dated [Grant Date]
between Millipore Corporation, a corporation organized under the laws of
Massachusetts (the “Corporation”), and [First Name, Last Name] (the “Director”).

The board of directors of the Corporation (the “Board”) has awarded the Director
effective on [Grant Date], [Award Amount] restricted stock units (the “Award”)
denominated in shares of the Corporation’s common stock (the “Restricted Stock
Units”) under the terms of the Millipore Corporation 2008 Stock Incentive Plan,
as may be amended from time to time (the “Plan”), subject to the terms set forth
below.

It is understood and agreed that the following terms and conditions shall govern
the Award:

 

1. Application of Plan Terms; Nature of Award. The Award shall be subject to all
the provisions of the Plan, and the Director shall be bound by such terms and by
the terms of this Award Document. Initially capitalized terms used but not
defined herein shall have the meaning given them in the Plan. Each Restricted
Stock Unit covered by the Award, subject to adjustment as provided at Section 11
and Section 15 of the Plan, represents the conditional right of the Director to
receive one Share of Stock or an amount in cash equal to the Fair Market Value
of one Share of Stock, in accordance with Section 4 below.

 

2. Definitions. For purposes of this Award Document, the following terms shall
have the meanings set forth below:

“409A Change of Control” shall mean a Change of Control that qualifies as an
event described in Section 409A(a)(2)(A)(v) of the Code.

“Deferred RSUs” shall mean any Restricted Stock Units the Scheduled Vesting Date
of which is either (A) after or (B) less than 30 days before March 15 of the
year following the year in which the Director attains the age of 72.

“Non-Deferred RSUs” shall mean any Restricted Stock Units the Scheduled Vesting
Date of which is at least 30 days before March 15 of the year following the year
in which the Director attains the age of 72.

“Scheduled Vesting Date” shall mean, with respect to a Restricted Stock Unit,
the date on which such Restricted Stock Unit is scheduled to vest pursuant to
Section 3 of this Award Document.

 

3. Vesting Periods. The Restricted Stock Units shall be scheduled to vest,
except as hereinafter provided, as follows:

[Vesting Schedule]

 

4. Settlement of Restricted Stock Units. The Corporation shall deliver or cause
to be delivered to the Director, or his or her legal guardian or legal
representative, a certificate for the Stock represented by the Restricted Stock
Unit (or other evidence of the delivery of such Stock) or an amount in cash
equal to the Fair Market Value of such Stock, as follows:

(a) Non-Deferred RSUs. The following provisions shall apply only to those
Restricted Stock Units that are Non-Deferred RSUs:

(i) The Corporation shall deliver Shares or other consideration in settlement of
Non-Deferred RSUs to the Director (or to



--------------------------------------------------------------------------------

the Director’s legal guardian or legal representative) not later than the 30th
day following the Scheduled Vesting Date of such Non-Deferred RSUs, provided
that the Director has continued to serve on the Board until the Scheduled
Vesting Date, except as set forth in this Award Document.

(ii) If a Change of Control (without regard to whether such Change of Control
constitutes a 409A Change of Control) occurs prior to the Scheduled Vesting
Date, the Director’s service with the Board terminates due to death or
disability (as defined by the Corporation) or the vesting requirements with
respect to such Non-Deferred RSUs are otherwise satisfied prior to the Scheduled
Vesting Date, the Corporation shall deliver Shares or other consideration in
settlement of such Non-Deferred RSUs to the Director (or to the Director’s legal
guardian or legal representative) not later than the 30th day following the date
that the applicable vesting requirements are satisfied. Solely for purposes of
this paragraph, the applicable vesting requirements shall be deemed to have been
satisfied when the Non-Deferred RSUs are no longer subject to a “substantial
risk of forfeiture” (within the meaning of Section 409A of the Code).

(b) Deferred RSUs. The following provisions shall apply only to those Restricted
Stock Units that are Deferred RSUs:

(i) If, as of the Scheduled Vesting Date, (A) the Director has not experienced a
“separation from service” (within the meaning of Section 409A of the Code) and
(B) no 409A Change of Control has occurred, then, provided that the Director has
remained on the Board until the Scheduled Vesting Date, except as set forth in
this Award Document, the Corporation shall deliver Shares or other consideration
in settlement of such Deferred RSUs to the Director (or to the Director’s legal
guardian or legal representative) not later than the earlier of (x) the 30th day
following the Scheduled Vesting Date and (y) the last day of the year in which
the Scheduled Vesting Date occurs.

(ii) If the Director experiences a “separation from service” (within the meaning
of Section 409A of the Code) prior to the Scheduled Vesting Date but on or after
the date that the Director has attained the age of 72, then the Corporation
shall deliver Shares or other consideration in settlement of such Deferred RSUs
to the Director (or to the Director’s legal guardian or legal representative)
not later than the 30th day following the date of such separation from service;
provided, however, that if, at the time of such separation from service, the
Director shall have become a “specified employee” (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Corporation from time to time), then the Corporation shall not deliver such
Shares or such other consideration until the earliest of (A) the first business
day after the six-month anniversary of such separation from service, (B) the
Scheduled Vesting Date, (C) the occurrence of a 409A Change of Control, and
(D) the date of the Director’s death.

(iii) If the Director’s service with the Board terminates due to death or
disability (within the meaning of Section 409A of the Code), the Director’s
rights with respect to the Deferred RSUs shall become vested and the Corporation
shall deliver Shares or other consideration in settlement of the Deferred RSUs
to the Director (or to the Director’s legal guardian or legal representative)
not later than the 30th day following the date of such termination of service.

(iv) If a 409A Change of Control occurs prior to the Scheduled Vesting Date, the
Corporation shall deliver Shares or other consideration in settlement of the
Deferred RSUs to the Director (or to the Director’s legal guardian or legal
representative) not later than the 30th day following the date of such 409A
Change of Control.

(v) If a Change of Control that does not constitute a 409A Change of Control
occurs prior to the Scheduled Vesting Date, the Director’s rights with respect
to the Deferred RSUs shall become vested upon such Change of Control, but no
Shares or other consideration shall be delivered in settlement of such Deferred
RSUs until the earliest permissible payment event under Section 409A of the Code
that occurs with respect to such Deferred RSUs following such Change of Control.

 

2



--------------------------------------------------------------------------------

5. Termination of Service and Forfeiture of Shares. If the Director’s membership
on the Board shall terminate for any reason prior to the Scheduled Vesting Date,
except as explicitly provided in Section 4, all outstanding Restricted Stock
Units shall be forfeited.

 

6. Restricted Stock Units Not Transferable. The Director’s rights with respect
to the Restricted Stock Units evidenced by this Award Document may not be sold,
assigned, transferred, exchanged, pledged, hypothecated or otherwise encumbered,
and any attempt to do so shall be null and void.

 

7. Miscellaneous.

 

  (a) The Director shall have no rights of a shareholder with respect to any
Stock subject to the Restricted Stock Units until such time, if any, as such
Stock is actually delivered.

 

  (b) In the circumstances described in Section 11 of the Plan, the Corporation
shall make such adjustments to outstanding Restricted Stock Units as it shall
deem appropriate in accordance with Section 11 of the Plan.

 

  (c) The Director agrees that any sale or transfer of Stock subsequent to the
delivery of such Stock hereunder will be in conformity with all applicable laws,
rules and regulations.

 

  (d) In the circumstances described in Section 15 of the Plan, the Corporation
shall make such adjustments to outstanding Restricted Stock Units as it shall
deem appropriate in accordance with Section 15 of the Plan.

 

  (e) This Award Document shall be construed and enforced in accordance with,
and governed by, the laws of the Commonwealth of Massachusetts.

 

8. Section 409A of the Code:

 

  (a) It is intended that the provisions of this Award Document comply with
Section 409A of the Code, and all provisions of this Award Document shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code.

 

  (b) Neither the Director nor any of the Director’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Award Document to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to the
Director or for the Director’s benefit under this Award Document may not be
reduced by, or offset against, any amount owing by the Director to the
Corporation or any of its affiliates.

 

  (c) Notwithstanding any provision of this Award Document to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, the Corporation reserves the right to make amendments to this Award
Document as the Corporation deems necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A of the Code. In any case, the Director
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on the Director or for the Director’s account in
connection with this Award Document (including any taxes and penalties under
Section 409A of the Code), and neither the Corporation nor any of its affiliates
shall have any obligation to indemnify or otherwise hold the Director harmless
from any or all of such taxes or penalties.

 

3



--------------------------------------------------------------------------------

MILLIPORE CORPORATION By:  

 

  [Authorized Officer]

 

4